Case 1:20-cv-00420-WJM Document 11 Filed 08/27/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:20-cv-00420-KLM-WJM

DAVID KATT, on behalf of himself and all others similarly situated,

Plaintiff,

v.

GREEN SOLUTIONS, LLC,

Defendant.



                   STIPULATION FOR DISMISSAL WITH PREJUDICE
                       PURSUANT TO FED. R. CIV. P 41(a)(1)(A)(I)




        Plaintiff, by and through his respective attorneys, hereby stipulates and agrees pursuant to

Fed. R. Civ. P. 41(a)(1)(A)(i) to a dismissal, with prejudice, with each party to pay its own costs

and attorney fees of this lawsuit. To date, Defendant has neither served an answer or a motion for

summary judgment. By the filing of this Stipulation the above civil action is deemed resolved and

the case closed.
Case 1:20-cv-00420-WJM Document 11 Filed 08/27/20 USDC Colorado Page 2 of 3




      Respectfully submitted this 27th day of August 2020.


                                          /s/ Ari Hillel Marcus
                                          Ari Hillel Marcus
                                          Marcus & Zelman, LLC
                                          701 Cookman Avenue
                                          Suite 300
                                          Asbury Park, NJ 07712
                                          ari@marcuszelman.com
                                          ATTORNEY FOR PLAINTIFF




                                             -2-
Case 1:20-cv-00420-WJM Document 11 Filed 08/27/20 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

     I hereby certify that on this 10th day of August, 2020, I electronically filed the foregoing
STIPULATION FOR DISMISSAL WITH PREJUDICE with the Clerk of Court using the
CM/ECF system which will send electronic notification of such filing to the following:


Alice Conway Powers
alice.powers@lewisbrisbois.com



                                                         /s/ Ari H. Marcus




                                                -3-
